Citation Nr: 0413906	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-31 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from August 1966 to May 
1968, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
by the Buffalo, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

The appellant seeks service connection for PCT which was not 
diagnosed until the mid-1990's.  The appellant maintains that 
he had symptoms of PCT for many years before the diagnosis 
was made.  In February 2002, the RO wrote to the appellant's 
private physician, Dr. Gabryel, and requested that he submit 
a report of his findings and diagnoses pertaining to the 
appellant.  Dr. Gabryel responded in a letter received in 
March 2002 in which he stated that the appellant had been 
diagnosed with PCT.  

On April 5, 2002, the RO wrote a letter to the appellant in 
satisfaction of the notification and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
response, the appellant submitted a release form (VA Form 21-
4142(JF)) to enable the RO to obtain Dr. Gabryel's medical 
records in support of his claim.  He commented that Dr. 
Gabryel had been his personal physician since the 1970's and 
that no one would have more information on the appellant's 
past health than Dr. Gabryel.  

It does not appear from the current evidentiary record that 
the RO ever sought to obtain the appellant's medical records 
dating back to the 1970's from Dr. Gabryel, or that Dr. 
Gabryel was ever asked to state whether the appellant was 
manifesting symptoms of PCT within one year of his return 
from Vietnam in 1968.  

In light of these circumstances, this appeal is remanded to 
the RO (via the Appeals Management Center in Washington, 
D.C.) for the following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim, to include a request that 
he submit any pertinent evidence in his 
possession and medical evidence, such as 
a statement from a physician, supporting 
the contention that the veteran 
manifested PCT within one year of his 
departure from Vietnam.  

2.  The RO should also write to Dr. 
Gabryel and ask him to provide copies of 
all records in his possession pertaining 
to treatment or evaluation of the veteran 
for any symptoms attributable to PCT.  

3.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

4.  If the RO is unable to obtain a copy 
of Dr. Gabryel's medical records or of 
any other pertinent evidence identified 
but not provided by the appellant, it 
should so inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

5.  The RO should then undertake any 
other development it determines to be 
indicated, to include obtaining an 
appropriate medical opinion and/or 
affording the veteran an appropriate VA 
examination if the medical evidence of 
record is not sufficient to decide the 
claim.

6.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claim on a de 
novo basis.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




